Citation Nr: 1631284	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  15-22 643	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for prostate cancer with residual incontinence.

2.  Entitlement to service connection for type II diabetes mellitus, DMII.

3.  Entitlement to service connection for erectile dysfunction (ED), including as secondary to prostate cancer and DMII.

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Veteran represented by:	David A. Standridge, Jr., Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to December 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2014 and October 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran testified at a hearing before the undersigned in May 2016.  A hearing transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

A claim for service connection for a psychiatric disability is deemed to encompass all psychiatric diagnoses reasonably presented in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, the Veteran's psychiatric disability claim has been properly characterized to include the additional diagnosis of anxiety disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran testified at his May 2016 Board hearing that he received treatment for and was diagnosed with PTSD by a Dr. Greenspan and a Dr. Westbrook.  Treatment records from these providers do not appear to have been associated with the claims file.  Cf. 38 C.F.R. § 3.159(c) (2015).  

Additionally, the record reflects that the Veteran was diagnosed with unspecified anxiety disorder during a July 2015 VA mental health diagnostic study.  This diagnosis was not specifically addressed in the VA examiner's opinion.  Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The Veteran has contended that his remaining claims on appeal, entitlement to service connection for DMII, prostate cancer, and ED, are the result of exposure to one or more environmental hazards during his service in Guam.  Although he has specifically contended that he was exposed to herbicides (Agent Orange and/or Agent Purple) and DDT during his service in Guam, he has not been asked to provide approximate dates of exposure and his case was not referred to VA's Compensation Service or the Joint Services Records Research Center (JSRRC) as mandated in VA's Adjudication Procedures Manual M21-1 MR (M21-1MR), IV.ii.1.H.7.a.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must send a letter to the Veteran requesting that he provide VA with authorization to obtain medical records from Dr. Greenspan and Dr. Westbrook, who purportedly diagnosed PTSD.  After obtaining authorization from the Veteran, the AOJ must make necessary efforts to obtain the treatment records and associate them with the claims file.  If the records are not obtained, the AOJ must include documentation in the claims file as to the efforts made to obtain the records.  

2.  In accordance with the M21-1MR, the AOJ must ask the Veteran to provide additional information with respect to his claimed herbicide and DDT exposure.  The AOJ must then submit the Veteran's case to VA's Compensation Service to determine if herbicides were used as claimed.  If Compensation Service is not able to confirm that herbicides were used as claimed, the AOJ must send a request for verification of the Veteran's exposure to herbicides to the JSRRC.

3.  The AOJ must ensure that the Veteran is scheduled for a new VA mental health examination with a VA psychiatrist or psychologist.  The examiner must review the claims file in conjunction with the examination.  All necessary studies and tests should be conducted.  

The examiner must accomplish the following:

(a)  Identify all of the Veteran's psychiatric disorders, currently diagnosed or diagnosed since July 2015, to include anxiety disorder and PTSD.  

(b)  Indicate whether the prior diagnosis of anxiety disorder, and any prior diagnosis of PTSD, if new evidence pertaining to a PTSD diagnosis is obtained, was made in error.

(c)  Provide a new medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder had its onset during the Veteran's active service or is related to an in-service disease, event, or injury, to include his reported stressor as a resulting of performing autopsies during service.  

(d)  If a PTSD diagnosis is warranted, identify the stressor upon which such diagnosis is based.  

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.  Absent such supporting rationale, the opinion will be deemed inadequate.  

4.  If the benefits sought on appeal are not granted in full, the AOJ must issue a supplemental statement of the case, allow an appropriate opportunity to respond, and then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

